Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.

Examiner’s Statement of Reasons for Allowance
	The Information Disclosure Statement filed 30 April 2021 has been considered.
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 30 July 2021 overcomes the rejection under 35 USC 103.  The closest prior art of record is Andersen 2014 (WO 2014/106593).
Andersen 2014 describes various alpha-amylase variants.  Also described are polynucleotides encoding the alpha-amylase variants, nucleic acid constructs comprising the polynucleotides, expression vectors comprising the polynucleotides, host cells comprising the polynucleotides, methods of producing the alpha-amylase variants by culturing the host cells, methods of producing alpha-amylase variants by introducing modifications such as a deletion at position 169 into a parent polypeptide, and detergent compositions comprising the alpha-amylase variants which can optionally include components such as surfactants, builders or additional enzymes.  SEQ ID NO: 1 of Anderson 2014 has 93% sequence identity with SEQ ID NOS: 1 and 3 of the present application.  SEQ ID NOS: 1 and 3 of the present application have an alanine residue at position 174, as compared to SEQ ID NO: 1, whereas Anderson SEQ ID NO: .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2, 5-12, 14, 31 and 32 have been cancelled.  Claims 1, 3, 4, 13, 15-30 and 33-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652